 


110 HR 1946 IH: Mowa Band of Choctaw Indians Recognition Act
U.S. House of Representatives
2007-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1946 
IN THE HOUSE OF REPRESENTATIVES 
 
April 19, 2007 
Mr. Bonner introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To extend Federal recognition to the Mowa Band of Choctaw Indians of Alabama, and for other purposes. 
 
 
1.Short title; definitions
(a)Short titleThis Act may be cited as the Mowa Band of Choctaw Indians Recognition Act.
(b)DefinitionsFor the purposes of this Act:
(1)TribeThe term Tribe means the Mowa Band of Choctaws and Mowa Band of Choctaw Indians of Alabama.
(2)SecretaryThe term Secretary means the Secretary of the Interior. 
2.Federal recognitionFederal recognition is hereby extended to the Mowa Band of Choctaw Indians of Alabama. All Federal laws of general application to Indians and Indian tribes shall apply with respect to the Tribe.
3.Restoration of rights
(a)In generalAll rights and privileges of the Tribe which may have been abrogated or diminished before the date of the enactment of this Act by reason of any provision of Federal law that terminated Federal recognition of the Tribe are hereby restored and such Federal law shall no longer apply with respect to the Tribe or the members of the Tribe.
(b)Approval of transfersUnder the treaties entered into by the ancestors of the Tribe, all historical tribal lands were ceded to the United States. Congress does hereby approve and ratify such cession effective as of the date of the cession and the cession shall be regarded as an extinguishment of all interest of the Tribe, if any, in said lands as of the date of the cession. By virtue of the approval and ratification of the cession of said lands, all claims against the United States, any State or subdivision thereof, or any other person or entity, by the Tribe, including but not limited to, claims for trespass damages or claims for use and occupancy, arising subsequent to the cession and that are based upon any interest in or right involving such land, shall be regarded as extinguished as of the date of the cession.
(c)Historical land claimsThe Tribe has no historical land claim and cannot and shall not use its Federal recognition to assert any historical land claim. As used herein, historical land claim means a claim to land based upon a contention that the Tribe, or its ancestors, were the native inhabitants of such land or based upon the Tribe’s status as native Americans or based upon the Mowa Band of Choctaws Federal recognition.
(d)Request and best interest of tribeCongress finds that the provisions of this section are enacted at the request of the Tribe and are in the best interests of the Tribe.
4.Lands
(a)Land taken into trustAll legal rights, title, and interests in lands that are held by the Tribe on the date of the enactment of this Act are hereby transferred, at the request of the Tribe, to the United States in trust for the use and benefit of the Tribe.
(b)Future lands into trust
(1)Notwithstanding any other provision of law, if the Tribe transfers to the Secretary any interest in lands acquired by the Tribe after the date of the enactment of this Act, the Secretary shall accept such land on behalf of the United States. Such lands shall be held by the United States in trust for the benefit of the Tribe.
(2)Notwithstanding any other provision of law, the Attorney General of the United States shall approve any deed or other instrument used to make a conveyance under paragraph (1).
(c)Any lands held in trust by the United States for the use and benefit of the Tribe pursuant to this section shall constitute the reservation of the Tribe.
(d)Congress finds that the provisions of this section are enacted at the request of the Tribe and are in the best interests of the Tribe.
5.Services and benefitsThe Tribe, and the members of the Tribe, shall be eligible for all services and benefits that are provided by the Federal Government to Indians because of their status as federally recognized Indians and, notwithstanding any other provision of law, such services and benefits shall be provided after the date of the enactment of this Act to the Tribe, and to the members of the Tribe, without regard to the existence of a reservation for the Tribe or the location of the residence of any member of the Tribe on or near an Indian reservation.
6.Constitution and Bylaws
(a)In generalThe Tribe may organize for its common welfare and adopt a constitution and bylaws in accordance with regulations prescribed by the Secretary. The Secretary shall offer to assist the Tribe in drafting a constitution and bylaws for the Tribe.
(b)Filing with SecretaryAny constitution, bylaws, or amendments to the constitution or bylaws that are adopted by the Tribe shall take effect only after such constitution, bylaws, or amendments are filed with the Secretary.
7.Membership
(a)Interim membershipUntil a constitution for the Tribe is adopted, the membership of the Tribe shall consist of every individual who—
(1)is named in the tribal membership roll that is in effect on the date of the enactment of this Act, or
(2)is a descendant of any individual described in paragraph (1).
(b)Membership after adoption of constitution and bylawsAfter the adoption of a constitution by the Tribe, the membership of the Tribe shall be determined in accordance with the terms of such constitution or any bylaws adopted under such constitution.
8.RegulationsThe Secretary shall prescribe such regulations as may be necessary to carry out the purposes of this Act. 
 
